UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD ELBERT LEWIS, a/k/a Peptone,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:12-cr-00068-FL-2)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Elbert Lewis, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Elbert Lewis appeals from the district court’s order

denying his motion for reconsideration of the court’s November

2015 order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for

reduction of his sentence based on Amendment 782 to the U.S.

Sentencing Guidelines Manual.            We have reviewed the record and

find no reversible error.             Accordingly, we affirm the district

court’s order.         See United States v. Goodwyn, 596 F.3d 233, 234

(4th Cir. 2010) (a district court has no authority to reconsider

its   decision    on    a   sentence   reduction     motion   under    18   U.S.C.

§ 3582(c)(2)).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court      and   argument   would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                         2